Title: To Thomas Jefferson from John Conner, 10 January 1803
From: Conner, John
To: Jefferson, Thomas


          
            President of 
              
              the United States— 
            10 January 1803—Washington Sitty
          
          in Consyquence of the misunderstanding among the Indin Nations agrebly to what they have laid before the president I felt my Self Interrested in behalf of the United States as well as of the Indins—and by their earnast Request was endused to Come forword as thir Interpertar, but not from pecuniery motives—I am not able to Judge whether ther atention at the seat of Gaverment is Cunsiderred of much Consyquence here, but am Shure the Indins are Very much Interestd—When I Considerred to Come with theme they Required of me their Subsistanc on the Way, which I have given them as fare as pitsburgh, but my Acct is Rejectted at this place—they also Require mony to eneble them to Return, it apieres that Some mony has been advanced for that purpose to a person withhoom they are not a quented & who knows not their Lenguage, or is Even going to their Cuntry—while I am left to find my way back to the Nations as I Can, after having bourn their Expences mostly to this place—I do not present this to Your Excellency with an Intintion to prove my Right to Claime eny thing from the Gavernment, but leave it to your Consderetion with which I Shall be Satisfied—
          I am Sir Your Obet. Servant
          
            John Connor
          
        